Order entered May 22, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00019-CR

                               VICTORIA STUART, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F-1062404-I

                                           ORDER
       The Court REINSTATES the appeal.

       On April 22, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the trial court’s findings that: (1) appellant

received a probated sentence; (2) trial counsel appeared at the hearing on this Court’s order; (3)

counsel stated he informed appellant by email, letter, and telephone calls of the hearing; (4)

appellant acknowledged the emails, but she did not appear at the hearing; and (5) trial counsel

has no information regarding appellant’s indigence status. We note that appellant has not

communicated with this Court regarding the appeal. Based on the trial court’s findings and

appellant’s failure to communicate with this Court regarding the appeal, we conclude appellant

has abandoned her appeal.
       We ORDER the appeal submitted without the reporter’s record and briefs as of the date

of this order to a panel consisting of Chief Justice Wright and Justices Myers and Evans. See

TEX. R. APP. P. 37.3(c), 38.8(b).


                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE